DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

2.	Claims 1, 7-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Oda et al. US 2016/0373187.
Regarding claims 1 and 7, Oda et al. discloses in Figs. 1-3, a method/apparatus of an OSNR spectrum estimation apparatus comprising: 
an estimation unit 4, including one or more processors 23, configured to cause an optical node to estimate an OSNR of a predetermined transmission line in a predetermined number of wavelength channels, the predetermined number of 
a calculation unit 43, including one or more processors, configured to calculate an average value and a variance of an OSNR spectrum of all the wavelength channels and an OSNR minimum value or an OSNR maximum value from OSNRs of the predetermined number of wavelength channels estimated by the optical node (paragraphs 0076, 0078, 0105, 0107, 0124). 
Regarding claim 8, Oda discloses a non-transitory computer readable medium storing one or more instructions program for causing a computer to execute the method of claim 7 above (paragraph 0189).

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Oda et al. US 2016/0373187 in view of Kim et al. US 2019/0097720.
 	Regarding claims 2 and 9, Oda does not specifically disclose wherein the calculation unit calculates the OSNR spectrum of all the wavelength channels by determining an average value and a variance of a posterior distribution by Gaussian process regression based on an OSNR measurement result.

	 Before the effective filling date of the claimed invention, it would have been obvious to an artisan to include the Gaussian model taught by Kim in the system of Oda.
	One of ordinary skill in the art would have been motivated to do that in order to enhance the OSNR spectrum calculation.
	
5.	Claims 3-6 and 10-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

 Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a.	Jiang U.S. Publication no. 2019/0296851.  Method and system for controlling channel replacement and spectral occupancy
b.	Kilper et al. U.S. Publication no. 2019/0190604.  Proactive channel probing for wavelength switching in optical transmission systems
c.	MacKay et al. U.S. Publication no. 2019/0253361.  Predicting optical spectral profiles in advance of capacity chances in optical networks


If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, David Payne, can be reached on (571) 272-3024. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov.
Should you have questions on access to the Private PAIR system, contact the
Electronic Business Information regarding the status of an application may be obtained from the Patent Center (EBC) at 866-217-9197 (toll-free).

DT
2/10/2022

/Dzung D Tran/
Primary Examiner, Art Unit 2637